DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Reply filed 2 September 2021 (hereafter the “9/2 Reply”) has been entered. 
Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45, 47, and 49-53 remain pending, with Claims 49-53 withdrawn from consideration as directed to non-elected inventions.  

Claim Interpretation
Claim 1 has been revised to use the terms “coupled” and “operatively coupled”.  A review of the instant application as filed found no instance of either term.  Those terms have been interpreted as equivalent to “linked” and “operatively linked”, respectively.  
This interpretation does not obviate the need for antecedent basis for terms used in the claims (see indefiniteness rejection of Claims 7, 19 and 24 below).
And as noted in the previous Office Action, the term “operably linked” is interpreted to require that a nucleic acid sequence (e.g. a barcode or other sequence) be linked in a manner such that the sequence may be transcribed by the “operably linked” promoter.  This is consistent with the instant specification on pg 16, lines 2-3 and ¶0085, pg 20, ¶0096, pg 102, ¶0102, and pg 32, ¶0139.  

Claim 1 recites 

    PNG
    media_image1.png
    286
    787
    media_image1.png
    Greyscale

which is interpreted as requiring embodiments of Claim 1 to comprise “a transcribable molecular barcode having a variable sequence” as recited in part a) or part b).   
Stated differently, the recitation of “wherein the transcribable molecular barcode is optionally present in the first reporter gene construct” is interpreted as describing the two alternate possibilities for “the transcribable molecular barcode” in part a) or
In the interest of advancing prosecution it is noted that the above interpretation is the same as if the quoted portion recited the following:
--a transcribable molecular barcode having a variable sequence
a) operably coupled to the constitutive reporter of the first reporter gene construct, or
b) operably coupled to a third promoter and is not operably coupled to the constitutive promoter of the first reporter gene construct or the inducible promoter of the second reporter gene construct--.

Further to the above, it is noted that embodiments according to possibility a) only require two “reporter gene constructs” (i.e. no “third promoter” is required).  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites 
“[a] nucleic acid molecule comprising, on a single strand of the nucleic acid molecule:
a first reporter construct comprising: [ ];
a second reporter construct comprising: [ ]; and
a transcribable molecular barcode [ ]” (underlining added),

where the colon at the end of “single strand of the nucleic acid molecule” is a typographical error and should be replaced by a comma; and 
the last clause of Claim 1 recites “the second reporter gene construction
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites 
“[a] nucleic acid molecule comprising, on a single strand of the nucleic acid molecule:
a first reporter construct comprising: [ ];
a second reporter construct comprising: [ ]; and
a transcribable molecular barcode [ ]”, 

where the “first” and “second” constructs as well as the barcode would be understood as being “on a single strand of the nucleic acid molecule”.  See claim objection above regarding the colon after the term “molecule”.  
Claim 1 further requires the following: 


which would be understood as meaning   
--wherein the first reporter gene construct and the second reporter gene construct[ ] are in opposite [i.e. divergent] orientation relative to each other [on a linear nucleic acid molecule] such that the second reporter gene is not operably coupled to the constitutive promoter and the first reporter gene is not operably coupled to the inducible promoter--.  

This is the necessary understanding because if the two gene constructs were convergently oriented on a linear molecule (i.e. each promoter’s direction of transcription is ‘pointed toward’ the other promoter), then the region transcribed by each promoter (i.e. each “reporter gene” in Claim 1) would be subject to expression by both promoters.  A linear nucleic acid molecule is also necessary because two divergently oriented promoters on a circular nucleic acid molecule, such as a plasmid, are still convergent because each promoter’s direction of transcription is ‘pointed toward’ the other promoter as it progresses around the circular molecule.  
But as explained below, there is no “single strand” that comprises both “reporter gene construct[s]” as required by Claim 1.  
The first and second “reporter gene construct[s]” are recited as including constitutive and inducible promoters and as including first and second reporter genes, where the instant application does not define “promoter” nor “gene”.  And in the context of a single stranded molecule, a skilled artisan would understand “gene” as referring to a coding sequence (i.e. “sense” strand of a double-stranded “gene”) and would understand “promoter” as referring to Proc Nat’l Acad Sci, Feb 2003, 100 (3):934-939; DOI: 10.1073/pnas.242735699) in Figure 1A (see pg 935).  
The above understandings cannot agree with the requirements of Claim 1 because the  requirement for “the first reporter gene construct and the second reporter gene construct[ ] are in opposite orientation relative to each other” means that one of the two “gene construct[s]” must be the template strand (or “antisense” strand that is complementary to the coding sequence and the promoter covalently linked thereto) rather than the “sense” coding strand as explained above.  
This is seen with consideration of most of Fig. 2 in the instant application as an example of divergently oriented promoters and transcribed regions:

    PNG
    media_image2.png
    80
    511
    media_image2.png
    Greyscale
.
The above graphic as a double stranded nucleic acid molecule is represented by the following
5’—| AS of “N”&“T” | AS of “Tet” | AS of “hPGKp” |    “TREp”    |    “Cherry”    |—3’
3’—|    “N”&”T”    |    “Tet”    |    “hPGKp”    | AS of “TREp” | AS of “Cherry” |—3’

where ”AS” denotes  anti-sense, “N” denotes “NLS-mNeon”, “T” denotes T2A, “hPGKp” denotes hPGK promoter, “TREp” denotes TRE3GS promoter, and “Cherry” denotes H2B-mCherry.  
As evident from the above, the upper strand (from 5’ to 3’) has the TRE3GS promoter operably linked to the “sense” coding strand of H2B-mCherry, which corresponds to “the second reporter gene construct” in Claim 1, but no there is no “first reporter gene construct” because only the template (or “antisense”) sequences of NLS-mNeon, and the complement of the hPGK promoter, are present.  And the lower strand has the hPGK promoter operably linked to Tet-on and the “sense” coding strand of NLS-mNeon, which corresponds to “the first reporter gene construct” in Claim 1, but no “second reporter gene construct” because only the template “antisense” sequences are present.  
The left side of the above graphic also corresponds to dependent Claim 24, which requires that “the first reporter construct further comprises a Tet-on transactivator coding sequence”.  But the right side of the above graphic corresponds to dependent Claim 26 only if it is limited to a double-stranded molecule, in contrast to the scope of Claim 1, which encompasses singled stranded molecules.  
Additionally, and with respect to dependent Claims 31 and 40, the limitation of a plasmid vector comprising the nucleic acid molecule of Claim 1, it is confusing as to how a circularized form of the above graphic from Fig. 2 (i.e. where the left and right ends of the graphic are linked to each other within a plasmid vector) can be considered to have the two “gene constructs” divergently oriented relative to each other.    
In light of the foregoing, it is ambiguous as to the structure of a “nucleic acid molecule” encompassed by Claim 1 that is encompassed by both the last clause and by the preceding 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, it is noted that revising Claim 1 to start with reciting a “[double-stranded] nucleic acid molecule comprising” would obviate the instant rejection with respect to Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-30, 32, 34-35, 38-39, 41, 43-45, and 47 but not Claims 31 and 40.  

Claim 1 recites “wherein the first reporter gene is coupled to the constitutive promoter” and “wherein the second reporter gene is operably coupled to the inducible promoter” (emphasis added).  The difference between the two quoted clauses shows that the first quoted clause does not require the “first reporter gene” to be ‘operably’ coupled to “the constitutive promoter”.  
This is in contrast to dependent Claim 24, which recites “a Tet-on transactivator coding sequence is operably linked to the constitutive promoter operably linked to the first reporter gene” (emphasis added), where the antecedent basis for “the constitutive promoter” in Claim 1 is not necessarily “operably linked” as explained above.  
Therefore, it is ambiguous as to whether the “first reporter gene” and “the constitutive promoter” in Claim 1 are, or are not, “operably linked”.  This ambiguity renders Claim 1, as well as dependent Claims 3-4, 7, 10, 12-13, 15-16, 19-20, 23, 27, 29-32, 34-35, 38-41, 43-45, and 47, indefinite. 
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, Claim 1 is interpreted as not requiring only embodiments wherein the two components are “operably linked”.  Additionally, Claim 24 is interpreted as reciting 
--wherein the first reporter gene construct nucleic acid molecule further comprises a Tet-on transactivator coding sequence, and wherein the Tet-on transactivator coding sequence is operably linked to the constitutive promoter, and further comprising the constitutive promoter operably linked to the first reporter gene--.

Additionally, and because the “gene” and “promoter” elements are on a “single strand” as explained above, embodiments of Claim 1 still require the “first reporter gene” and “the constitutive promoter” to be covalently “coupled” as part of that “single strand”.  

Dependent Claim 7 recites the limitation "operably linked" in the phrase “the constitutive promoter operably linked to the first reporter gene” (see lines 1-2).  There is insufficient antecedent basis for this limitation in the claim.
Independent Claim 1 was amended to recite “the first reporter gene is coupled to the constitutive promoter” (emphasis added), which provides no support for “linked” or “operably linked”.  Therefore, Claim 7 is indefinite. 

Dependent Claim 19 recites the limitation "operably linked" in the phrase “the inducible promoter operably linked to the second reporter gene” (see lines 1-2).  There is insufficient antecedent basis for this limitation in the claim.
Independent Claim 1 was amended to recite “the second reporter gene is operably coupled to the inducible promoter” (emphasis added), which provides no support for “linked” or “operably linked”.  Therefore, Claim 19 is indefinite. 

Dependent Claim 24 recites the limitation "operably linked" in the phrase “the constitutive promoter operably linked to the first reporter gene” (see lines 3-4 at the end of the claim).  There is insufficient antecedent basis for this limitation in the claim.
Independent Claim 1 was amended to recite “the first reporter gene is coupled to the constitutive promoter” (emphasis added), which provides no support for “linked” or “operably linked”.  Therefore, Claim 24 is indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was 
This is a new matter rejection.  Claims 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45 and 47 are included due to their dependencies from Claim 1.  
Claim 1 recites 

    PNG
    media_image1.png
    286
    787
    media_image1.png
    Greyscale

which is interpreted as reciting 
--a transcribable molecular barcode having a variable sequence
a) operably coupled to the constitutive reporter of the first reporter gene construct, or
b) operably coupled to a third promoter and is not operably coupled to the constitutive promoter of the first reporter gene construct or the inducible promoter of the second reporter gene construct-- 

(see Claim Interpretation section above). 
Consideration of part b) and the last clause of Claim 1 necessarily means that in embodiments wherein “the transcribable molecular barcode” is “operably coupled to a third promoter”, that ‘third construct’ must be in between divergently oriented first and second 
But a review of the instant application as filed found no literal or descriptive support for such an arrangement of a ‘third construct’.  For example, Fig. 2 of the instant application depicts a “Semi-random barcode” that may be transcribed by the hPGK promoter, which corresponds to the “constitutive promoter” of the “first reporter construct” as explained in the first indefiniteness rejection above.  While this provides support for the possibility encompassed by part a) of Claim 1, this is contrary to the requirements of part b) and the last clause of Claim 1.  
Thus there is insufficient support for embodiments of Claim 1 comprising “a transcribable molecular barcode having a variable sequence” according to part b).  
And so, Claims 1, 3-4, 7, 10, 12-13, 15-16, 19-20, 23-24, 26-27, 29-32, 34-35, 38-41, 43-45 and 47 encompass specific subject matter that was not adequately described to demonstrate possession of the claimed nucleic acid molecules.   

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 26 requires that the “first reporter construct” with “a constitutive promoter” and “a Tet-on transactivator” (see dependent Claim 24 from which Claim 26 depends) be “expressed in the forward direction” while “the second reporter gene is expressed [ ] in the reverse orientation”.  But this forward/reversed, opposed orientation is already required in Claim 24 by the features of the last clause of Claim 1 as discussed above.  
Therefore, there is no embodiment of Claim 24 that is not also within the scope of Claim 26, and so Claim 26 fails to further limit Claim 24.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 – Withdrawn
In light of claim amendments, the previous rejection of Claims 1, 13, 19, 30, 34 and 35 under 35 U.S.C. 102(a)(2) as being anticipated by Schiller et al. (US 2020/0017883) has been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3-4, 7, 13, 15-16, 19-20, 23, 30-32, 34-35, 38-41, 43-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (“Clonal Analysis via Barcoding Reveals Diverse Growth and Differentiation of Transplanted Mouse and Human Mammary Stem Cells” Cell Stem Cell 14, 253–263, February 6, 2014, as previously cited) in view of Cheung et al. (“Analysis of the clonal growth and differentiation dynamics of primitive barcoded human cord blood cells in NSG mice” BLOOD, 31 Oct 2013, vol. 122:18, 3129-3137, as previously cited), 
Sawen et al. (Cell Reports 14, 2809–2818 March 29, 2016, cited in IDS filed June 5, 2020), 
Le Devedec et al. (“Two-Photon Intravital Multicolor Imaging Combined with Inducible Gene Expression to Distinguish Metastatic Behavior of Breast Cancer Cells In Vivo” Mol Imaging Biol (2011) 13:67-77). and Shearwin et al. (“Transcriptional interference – a crash course” Trends Genet. 2005 June ; 21(6): 339–345, doi:10.1016/j.tig.2005.04.009).
This rejection has not been previously presented.
The materials and methods used by Nguyen et al. are detailed by Cheung et al., which is listed as a cited reference on pg 262 of Nguyen et al. (right col., second reference from bottom).  It is further noted that the first four documents are directed to the use of nucleic acid expression constructs to label and analyze cells as a common field of endeavor.  The teachings 
Nguyen et al. teach nucleic acid molecules and vectors for barcoding stem cells and to aid in their analysis in vivo (see e.g. Abstract) using a nucleic acid molecule based on “the MPG vector” with a barcode sequence linked to a green fluorescent protein (GFP) coding region and subject to transcription by the same promoter (see e.g. pg 254, Figure 1, and pg 260, right col., third paragraph), where that GFP expressing transcription unit corresponds to “a first reporter gene construct” of Claim 1 as well as Claims 3-4, 7 and 30.  
Nguyen et al. do not teach the specific details of the MPG vector, “a second reporter gene construct”, or “a transcribable molecular barcode having a variable sequence” as present in Claim 1.
Cheung et al. teach details of the MPG vector (of Nguyen et al.) as including its identity as a lentiviral vector containing a 27-nucleotide non-coding DNA barcode sequence (“BC”) inserted downstream of the GFP reporter coding sequence, which is under the control of a PGK (constitutive) promoter (see pg 3130, Fig. 1A and its legend; copy of Fig. 1A below), which confirms correspondence of the GFP expressing transcription unit to “a first reporter gene construct” and to “transcribable molecular barcode having a variable sequence [ ] that is a) operably coupled to the constitutive reporter of the first reporter gene construct” in Claim 1 and to as well as Claims 3-4, 7 and 30:  

    PNG
    media_image3.png
    226
    802
    media_image3.png
    Greyscale
.
A lentiviral vector is a “retrovirus vector” of Claims 30-32 because the vector is in plasmid form that is expanded in competent DH10B bacteria (see e.g. pg 3130, Figure 1B, and pg 3131, right col.).  The barcode sequence is also operably linked to the PGK promoter because the lower strand of it would be transcribed by an RNA polymerase initiating transcription from the PGK promoter.  
Cheung et al. teach additional details regarding plasmid expansion in bacteria and their constructs in “a library of barcoded lentiviruses” as vectors, including their titre in HeLa (cancer) cells as 109 infections units/mL (see pgs 3130-3131, bridging ¶), which corresponds to Claims 31, 34-35, 38-41, 43-45 and 47.  
Cheung et al. also teach the transducing of ~200,000 CD34+ CB cells with their barcoding vectors after expanding them (in plasmid form) in DH10B bacteria to produce “30% barcoded” cells (see e.g. pg 3130, Figure 1B and right col., and pg 3131, left col.), which correspond to more than 50,000 barcoding events (because 30% of 200,000 is more than 50,000) as present in Claim 38 and to the vector libraries and cells of Claims 38-39, 41, 43 and 44.  
Cheung et al. further teach the use of massively parallel sequencing (MPS) of extracted “[g]enomic DNA” from the cells to retrieve the barcode sequence, which confirms that the MPG vector was inserted into linear human genomic DNA rather than maintained episomally.  This is st ¶, last sentence).  The extracted genomic DNA would also include linear nucleic acid molecules containing the inserted MPG vector.  
And like Nguyen et al., Cheung et al. do not teach “a second reporter gene construct” that is “in opposite orientation relative to” the GFP transcription unit of Nguyen et al. 
Sawen et al. teach an inducible (under control of a tetracycline operon, TetOP) H2b-mCherry system to study proliferation dynamics in hematopoietic stem cells (see e.g. Abstract and pg 2810, Figure 1 and right col.), which corresponds to “a second reporter gene construct” of instant Claim 1 as well as Claims 13, 15-16, 19-20 and 23.   
Le Devedec et al. teach using multicolor imaging of breast cancer cells by expression of GFP and inducible expression of cyan fluorescent protein (CFP), the latter via a lentiviral vector (see e.g. Abstract; pg 68, right col., second full paragraph; and pg 70, Fig. 1), which cells correspond to Claims 45 and 47 as explained further below.  They further teach expression of GFP via the MTLn3-GFP-ErbB1 breast cancer cell line (see Abstract and pg 68, right col., third full paragraph).  
Shearwin et al. teach transcriptional interference as “the suppressive influence of one transcriptional process, directly and in cis on a second transcriptional process” (italics in original; see pg 1, 1st ¶) and its interfering effects on two convergent promoters, two tandem promoters, and two overlapping promoters (see pg 2 and pg 12, Fig. 1).  An artisan having would not occur with two non-overlapping promoters that are arranged divergently.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the nucleic acid molecules (i.e. MPG vector of Nguyen et al. as detailed by Cheung et al.), to include an inducible H2b-mCherry transcription unit (as taught by Sawen et al.), that is arranged divergently and without overlap relative to the GFP transcription unit detailed by Cheung et al. (to avoid transcriptional interference as taught by Shearwin et al.), to expand the modified nucleic acid molecules in HeLa (cancer) cells as taught by Nguyen, and then transduce the modified molecules into the stem cells of Nguyen et al. with the reasonable expectation of insertion into the linear genomic DNA of the cells (as taught by Cheung et al.) and successful broadening of the utility of the MPG vector to study proliferation dynamics in the stem cells of Nguyen et al. without surprising or unexpected results.  Additional motivation to include a second transcription unit in the same molecule is provided by an artisan having ordinary skill recognizing the advantages in transducing and inserting a single nucleic acid construct, as compared to two constructs, with an expectation of success in the two transcription units being non-overlapping and divergently oriented based on Shearwin et al. 
Le Devedec et al. provide additional expectation of success through their teachings of different useful combinations of fluorophores (see pg 76, left col., first two paragraphs), and provide additional motivation for the modification through their teachings of additional experimental flexibility, such as intravital imaging and manipulating the inducibility of CFP expression (see e.g. pg 75, Fig. 7, and pg 76, left col., first paragraph).  It is further noted that an 
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known (inducible promoter) element for another to obtain predictable results; and simple use of known techniques (of Sawen et al., Le Devedec et al. and Shearwin et al.) to improve a similar method (of Nguyen et al.) in the same way.  
Additionally regarding Claims 34, 35, 45 and 47, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the experimental arrangement of cancer cells taught by Le Devedec et al. to include use of a single nucleic acid (i.e. lentiviral vector/plasmid) construct (i.e. the modified MPG vector as explained above based on Nguyen et al., Cheung et al., Sawen et al. and Shearwin et al.) with the reasonable expectation of successfully expanding the ability to analyze cancer cells beyond the MTLn3-GFP-ErbB1 breast cancer cells of Le Devedec et al. because of the broad host cell range of lentiviral vectors.  Additional motivation for the modification is provided by the recognition of a single nucleic acid (i.e. lentiviral vector/plasmid) construct providing an advantageous means of readily changing the combination of fluorophores, as taught by Sawen et al., to be used simultaneously.   
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known .  

Claims 10, 12, 24, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. as applied to Claims 1, 3, 4, 7, 13, 15, 16, 19, 20, 23, 30-32, 34-35, 38-41, 43-45 and 47 above, and further in view of Bhang et al. (as previously cited).  
This rejection has not been previously presented.
As an initial matter, it is noted that the first four documents and Bhang et al. are directed to the use of nucleic acids to label and analyze cells as a common field of endeavor. 
The teachings of Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. have been described above.  Sawen et al. further teach expression of a reverse tetracycline transactivator (M2-rtTA) by the Rosa26 promoter (see e.g. pg 2810. Figure 1A).  
Their teachings do not include a T2A tandem gene expression element as present in Claims 10 and 12; a Tet-on transactivator sequence operably linked to a constitutive promoter on the same nucleic acid molecule as that derived from MPG vector, as present in Claim 24; a semi-random barcode sequence, as present in Claim 27; nor a molecular barcode comprising one or more amplification sequences, as present in Claim 29.  
Bhang et al. teach construction and use of “a semi-random 30-bp-long barcode sequence (i.e., 15 repeats of A/T (W)–G/C (S)) and a flanking primer pair for barcode 
The Map of pRSI9-U6-(sh)-UbiC-TagRFP-2A-Puro (the plasmid vector used by Bhang et al.) shows insertion of barcode sequences between the ClaI and XhoI sites (positions 1798 to 2164, respectively) which removes the U6 promoter while leaving the RSV promoter (at positions 6 to 232) intact and capable of directing transcription of inserted barcode sequences (see third sheet of four).  The Map further shows a constitutive human ubiquitin C promoter (UbC) directing expression of TagRFP, a red fluorescent protein analogous to the GFP of Nguyen et al., with in-frame linkage to coding sequences for a T2A tandem repeat expression element and puromycin N-acetyltransferase (PuroR on the Map), which corresponds to Claims 10 and 12.   
Regarding Claims 10 and 12, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify an MPG derived vector and its use (according to Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. as explained above) with an in-frame insertion, and then use, of a T2A tandem repeat expression element to the 3’ end of the GFP coding sequence, analogous to the TagRFP-T2A arrangement in the Map of pRSI9-U6-(sh)-UbiC-TagRFP-2A-Puro, with the reasonable expectation of successfully adding a means for creating polycistronic or multigene mRNAs.  
Regarding Claims 24 and 26, it would have been obvious to one having ordinary skill in the art at the time of the invention to further modify an MPG derived vector and its use 
Regarding Claims 27 and 29, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify an MPG derived vector and its use (according to Nguyen et al., Cheung et al., Sawen et al., Le Devedec et al. and Shearwin et al. as explained above) by constructing and using semi-random barcodes with flanking sequences for barcode amplification, as taught by Bhang et al., in place of the 27 bp variable barcode downstream of the GFP coding region with the reasonable expectation of successfully improving the ability to retrieve barcodes from linear genomic DNA fragments (as taught by Cheung et al.) without surprising or unexpected results.  
Additional rationales for the above modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results; and simple use of a known technique to improve a similar method in the same way.  

Response to Applicant Arguments
Applicant's arguments filed with the 9/2 Reply have been fully considered with the totality of the record and to the extent they apply to the above rejections.  They are not persuasive. In the Reply on page 14, Applicant first argues that 
“None of the cited references teach all of the elements. In particular, none of the cited references teach a nucleic acid construct having on a single nucleic acid strand a first gene reporter construct with a first reporter gene operably coupled to a constitutive promoter, a second reporter gene construct with a second reporter gene operably coupled to an inducible promoter, where the first and second reporter gene constructs are oriented opposite to each other and a transcribable molecular barcode that is either operably linked to the constitutive promoter of the first reporter gene construct or is under the control of its own third promoter that is independent of the constitutive promoter of the first reporter gene construct or the inducible promoter of the second reporter gene construct and is not operably coupled to either the constitutive promoter or the inducible promoter.” 

This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant next argues that 
“Although it is argued that Nguyen and Cheung teach that the barcode could be operably coupled to multiple promoters and a first reporter gene (Office Action at 9), Cheung does not teach a second reporter construct or the particular configuration of the nucleic acid molecule recited in claim 1.” 

This is not persuasive because first, the statements of rejection above are not based on a barcode being “operably coupled to multiple promoters and a first reporter gene”.  Second, the 
Applicant further argues that 
“Cheung further does not teach a construct where the barcode could be transcribed independently of the eGFP in Cheung. See e.g., Fig. 1A of Cheung. Sawen and Le Devedec fail to remedy the deficiencies of Nguyen and Cheung. Swain fails to describe a two reporter system or a barcode of any kind. Le Devedec fails to disclose at least a single nucleic acid molecule with two reporter genes or any molecular barcode. A careful reading of Le Devedec reveals that GFP positive cells were transduced with a CFP vector to obtain the dual reporter cell line used in Le Devedec thus never contemplating a single construct for dual reporting or barcoding. See Le Devedec at 68, “Transfection and Stable Cell Line Selection”.”

This is not persuasive because first, the statements of rejection above are not based on a barcode being “transcribed independently of the eGFP”.  Second, the arguments are not persuasive because as noted above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Third, and regarding the argument based on a “careful reading of Le Devedec”, the obviousness rejections above include the advantage of using a single nucleic acid construct with two transcription units as would be recognized by an artisan having ordinary skill.  Moreover, and to the extent that the argument based on a “careful reading of Le Devedec” alleges a teaching away from more than one transcription unit in the construct of Cheung et al., this is expressly contrary to the details of Cheung et al.’s lentiviral vector, which includes promoters in addition to the PGK promoter (see e.g. the 5’ LTR and MNDU3 regions in their Fig. 1A).   
Applicant also argues that 


This is not persuasive because first, the first obviousness rejection does not rely on Bhang et al. for its prima facie case and there is no reliance on Schiller et al. in the rejections above.  And the argument based on Bhang et al. allegedly teaching away from a transcribable barcode is not persuasive because the teachings of Cheung et al. include a barcode sequence that would be transcribed by their construct.  
In light of the foregoing, Applicant’s arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635